Filed by Duke Energy Corporation Pursuant to Rule 425 Under the Securities Act of 1933 And Deemed Filed Pursuant to Rule 14a-12 Under the Securities Exchange Act of 1934 Subject Company: Progress Energy, Inc. Commission File No.: 333-172899 Merger-related filings in S.C. April 25, 2011 IN BRIEF On April 25, Duke Energy Corporation and Progress Energy Inc. jointly filed an application with the S.C. Public Service Commission (SCPSC), requesting approval of the future combination of their respective electric utilities, Duke Energy Carolinas (DEC) and Progress Energy Carolinas (PEC), and a joint-dispatch agreement. Because the companies expect to combine DEC and PEC into a single utility in the future, Duke Energy and Progress Energy are seeking the SCPSC’s approval of the eventual combination of the Carolinas utilities. Today’s filings describe the same expected benefits of the merger of DEC and PEC as the merger-related filings made with the N.C. Utilities Commission (NCUC) April 4. EXPECTED BENEFITS - CAROLINAS · The merger of Progress Energy and Duke Energy will create estimated savings of approximately $700 million in the Carolinas over the first five years after the merger is completed through efficiencies gained by jointly operating and managing the Carolinas utilities’ power plant systems and through reduced fuel costs. § The creation of joint-dispatch capability (the ability to jointly dispatch the two generation fleets as a single system to serve both utilities’ customers) is expected to reduce the combined company’s fuel costs by more than $360 million in the first five years after the merger is completed (2012-2016).
